Name: Commission Regulation (EEC) No 2931/91 of 4 October 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 10. 91 Official Journal of the European Communities No L 278/15 COMMISSION REGULATION (EEC) No 2931/91 of 4 October 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2566/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 0 » as last amended by Regulation (EEC) No 2878/91 (8); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 0 shall be as set out in the Annexes hereto. 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 5 October 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 5 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 244, 31 . 8 . 1991 , p. 48 . O OJ No L 167, 25. 7. 1972, p. 9. (&lt;) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 169, 29. 6. 1991 , p. 16 . ( «) OJ No L 274, 1 . 10. 1991 , p. 38 . (9) OJ No L 266, 28 . 9. 1983, p. 1 . No L 278/ 16 Official Journal of the European Communities 5. 10. 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) l Current 1st period 2nd period 3rd period 4th period 5th period l 10 o 11 (1 ) 12 (') l (') 2 0 3 (') 1 . Gross aids (ECU): \  Spain 17,625 17,753 17,981 17,969 16,367 16,645  Portugal 24,595 24,723 24,951 24,939 23,337 23,615  Other Member States 17,625 17,753 17,981 17,969 16,367 16,645 2. Final aids : \ Seed harvested and processed in : \ \ I I  Federal Republic of Germany (DM) 41,49 41,79 42,33 42,30 38,53 39,19  Netherlands (Fl) 46,75 47,09 47,70 47,66 43,41 44,15  BLEU (Bfrs/Lfrs) 855,80 862,02 873,09 872,51 794,72 808,22  France (FF) 139,16 140,17 141,97 141,88 129,23 131,42  Denmark (Dkr) 158,27 159,42 161,47 161,36 146,97 149,47  Ireland ( £ Irl) 15,488 15,601 15,801 15,791 14,383 14,627  United Kingdom ( £) 13,916 14,017 14,198 14,187 12,900 13,121  Italy (Lit) 31 046 31 271 31 673 31 651 28 830 29 238  Greece (Dr) 4 332,79 4 348,09 4 367,11 4 319,77 3 890,33 3 829,83  Spain (Pta) 2 694,74 2 714,33 2 748,75 2 746,36 2 509,11 2 540,52  Portugal (Esc) 5 209,70 5 237,04 5 281,68 5 271,01 4 945,32 4 964,26 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain. ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 10 o 11 0 12 0 M1) ' 20 3 (&gt;) 1 . Gross aids (ECU) : I I  Spain 18,875 19,003 19,231 19,219 17,617 17,895  Portugal 25,845 25,973 26,201 26,189 24,587 24,865  Other Member States 18,875 19,003 19,231 19,219 17,617 17,895 2. Final aids : I I || Seed harvested and processed in : l l \ \ \ \  Federal Republic of Germany (DM) 44 44 44,74 45,27 45,24 41,47 42,13  Netherlands (Fl) 50,07 50,41 51,01 50,98 46,73 47,47  BLEU (Bfrs/Lfrs) 916,50 922,72 933,79 933,20 855,42 868,91  France (FF) 149,03 150,04 151,84 151,75 139,10 141,29  Denmark (Dkr) 169,50 170,64 172,69 172,58 158,20 160,70  Ireland ( £ Irl) 16,587 16,699 16,900 16,889 15,481 15,726  United Kingdom ( £) 14,910 15,011 15,192 15,181 13,894 14,115  Italy (Lit) , 33 247 33 473 33 874 33 853 31 031 31 440  Greece (Dr) 4 647,94 4 663,24 4 682,27 4 634,92 4 205,49 4 144,98  Spain (Pta) 2 883,28 2 902,86 2 937,28 2 934,89 2 697,65 2 729,06  Portugal (Esc) 5 470,54 5 497,89 5 542,52 5 531,85 5 206,17 5 225,1 1 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain. No L 278/ 175. 10. 91 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 10 (') 11 (1) 12 (&gt;) 1 (') 2 0 1 . Gross aids (ECU):  Spain 25,691 26,022 26,353 26,506 26,157  Portugal 32,877 33,208 33,539 33,695 33,359  Other Member States 20,637 20,968 21,299 21,455 21,119 2. Final aids : \ (a) Seed harvested and processed in (2) :  Federal Republic of Germany \ \\ I (DM) 48,58 49,36 50,14 50,51 49,72  Netherlands (Fl) 54,74 55,62 56,50 56,91 56,02  BLEU (Bfrs/Lfrs) 1 002,06 1 018,13 1 034,20 1 041,78 1 025,46  France (FF) 162,94 165,56 168,17 169,40 166,75  Denmark (Dkr) 185,32 188,29 191,26 192,66 189,65  Ireland ( £ Irl) 18,135 18,426 18,717 18,854 18,559  United Kingdom ( £) 16,285 16,549 16,812 16,936 16,664  Italy (Lit) 36 351 36 934 37 517 37 792 37 200  Greece (Dr) 5 063,71 5 127,42 5 163,68 5 150,56 5 057,21  Portugal (Esc) 6 955,30 7 024,13 7 089,32 7 111,20 7 044,00 (b) Seed harvested in Spain and processed :  in Spain (Pta) Il l Il 3920,02 3 969,84 4 019,65 4 041,56 3 990,53  in another Member State (Pta) 3 987,69 4 037,51 4 087,33 4 109,76 4 060,56 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM 2,047720 2,046370 2,045480 2,044710 2,044710 2,042360 Fl 2,306380 2,305110 2,304020 2,302930 2,302930 2,300370 Bfrs/Lfrs 42,197800 42,173300 42,152100 42,130900 42,130900 42,070999 FF 6,977310 6,974330 6,971500 6,969170 6,969170 6,960530 Dkr 7,896070 7,894620 7,893940 7,893130 7,893130 7,885860 £Irl 0,765496 0,765158 0,764964 0,764896 0,764896 0,763743 £ 0,702530 0,702862 0,702992 0,702878 0,702878 0,702677 Lit 1 531,69 1 533,62 1 535,23 1 537,13 1 537,13 1 543,49 Dr 228,01700 230,13300 232,45200 234,92000 234,92000 241,88800 Esc 176,78600 177,30500 177,85200 178,41600 178,41600 180,46200 Pta 129,59300 129,90200 130,12000 130,30900 130,30900 130,83600